DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 1/6/2022 has been entered. The claims 1, 8 and 15 have been amended. The claims 3-4, 10-11 and 17-18 have been cancelled. The claims 1-2, 5-9, 12-16 and 19-20 are pending in the current application. 

Response to Amendment
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
Since applicant’s definition of the magnification factor M = -di/do with both di and do being distances is problematic, the magnification of the virtual image with respect to a base image in terms of the focal length of the lens and the distances of the virtual image and the base image from the lens is old and well known in the art. Applicant should have consulted similar equations of magnification formula in the newly cited reference Lee et al. US-PGPUB No. 2018/0180889 at FIG. 1 and Paragraph 0004 (with a distance S1 between lens and the display module and a distance S2 between the eyes of the user and the display position of the virtual image) in view of Lee et al. US-PGPUB No. 2022/0005158 at Paragraph 0010 (or Paragraph 0040) for the definition of magnification factor if applicant insisted on defining the term di as a distance. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance between the display screen and the image projected on the display screen. If do is the distance between the base image and the lens and di is the distance between the virtual image and the lens, then M = di/do is the magnification of the virtual image with respect to the base image. 
Applicant’s definition of M = -di/do does not make sense based on the definition of di as the distance. 

In Pages 10-11 of Remarks, applicant’s claim limitation “di = distance between the display screen and a virtual image projected on the display screen” according to the formula 1/di = D – 1/do”. The definition of di does not adhere to the physical optical principle and does not make sense. First of all, the term “distance between the display screen and a virtual image projected on the display screen”. There is no distance or zero distance between the display screen and the virtual image projected on the display screen. 
In a non-limiting example, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m where di is a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. However, the distance between the display screen and the virtual image projected on the screen is zero as opposed to applicant’s speculation of a negative distance value. 


Secondly, applicant speculated that the distance di or di’ gives rise a negative value with the argument that “the magnitude of the values for di and di’ are derived from the equation 1/di = D- 1/do and 1/di’ = D – 1/do’”. There is no such thing as a distance has a negative value. Applicant cannot go so far as to the assertion of negative distance di. 
Applicant argues that the argument that “the magnitude of the values for di and di’ are derived from the equation 1/di = D- 1/do and 1/di’ = D – 1/do’”. However, the magnitude of the values for di and di’ according to these equations result in negative values. Applicant cannot speculate that the magnitudes give rise to negative values. 
According to Wikepedia, Distance is a numerical measurement of how far apart objects or points are. In physics or everyday usage, distance may refer to a physical length or an estimation based on other criteria (e.g. "two counties over"). The distance from a point A to a point B is sometimes denoted as |AB|…..In analytic geometry, the Euclidean distance between two points of the xy-plane can be found using the distance formula. The distance between (x1, y1) and (x2, y2) is given by d =                         
                            
                                
                                    
                                        x
                                        1
                                        -
                                        x
                                        2
                                    
                                
                                ^
                                2
                                +
                                
                                    
                                        y
                                        1
                                        -
                                        y
                                        2
                                    
                                
                                ^
                                2
                            
                        
                     
In a non-limiting example, the base claim 1 recites “1/di = D – 1/do” with di being “a distance between a virtual image and the display screen on which the virtual image is projected”. 
In a non-limiting example, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m where di is a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. However, the distance between the display screen and the virtual image projected on the screen is zero as opposed to applicant’s speculation of a negative distance value. 
When D = -1.6, do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance between a virtual image and the display screen on which the virtual image is projected.  It does not make sense with respect to the term “a distance between a virtual image and the display screen on which the virtual image is projected”. 1/di does not make sense as there is no such distance between a virtual image and the display screen on which the virtual image is projected. 
Even if the display screen is a laptop display screen or a desktop display screen, “do” may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a negative value. 

By the definition, di cannot be a distance between a virtual image and the display screen on which the virtual image is projected. 
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = - 1/ (2.5*0.013 - 1) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 
By the definition of di, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Additionally, the specification’s disclosure at Paragraph 0025 cited that “di = distance between a virtual image and the display screen on which the virtual image is projected”. However, di as defined in Paragraph 0025 is a negative value and cannot be a distance. 
A negative number is not supposed to be defined as a distance in applicant’s specification. Clarification is required. 
For the above reasons, applicant’s claim invention at least includes the erroneously configured claim languages and the scope of claim invention cannot be ascertained. 

In Pages 10-11 of Remarks, applicant speculated with respect to “negative distance value along sight axis” in lieu of Figure A. Applicant argued with applicant’s imagination that the negative distance di should be understood in the context of FIGURE A showing a virtual image at a distance di from the display screen. However, the claimed virtual image is projected on the display screen and is displayed on the display screen. There is no such negative distance a virtual image projected on the display screen”. Applicant’s FIGURE A cannot justify the claim limitation “di = distance between the display screen and the virtual image projected on the display screen” while applicant deliberately moved the virtual image projected on the display screen to applicant’s own imaginative display screen that does not exist in reality. 
Moreover, there is no such thing as a negative distance di. Applicant cannot go so far as to the assertion of negative distance di. 
According to Wikepedia, Distance is a numerical measurement of how far apart objects or points are. In physics or everyday usage, distance may refer to a physical length or an estimation based on other criteria (e.g. "two counties over"). The distance from a point A to a point B is sometimes denoted as |AB|…..In analytic geometry, the Euclidean distance between two points of the xy-plane can be found using the distance formula. The distance between (x1, y1) and (x2, y2) is given by d =                         
                            
                                
                                    
                                        x
                                        1
                                        -
                                        x
                                        2
                                    
                                
                                ^
                                2
                                +
                                
                                    
                                        y
                                        1
                                        -
                                        y
                                        2
                                    
                                
                                ^
                                2
                            
                        
                     
However, applicant’s claim 1 recites that the virtual image is projected on the display screen as opposed to the new matter of perceiving the virtual image at a “negative distance” di from the display screen. Applicants cannot possibly supplement/modify applicant’s original specification (e.g., drawing at FIG. 3) with the novel FIGURE A for support of the claim invention with the assertion of a negative distance. Applicant’s original specification failed to provide any illustration to “di = distance between the display screen and the virtual image projected on the display screen”. Applicant’s speculation is unfounded. When the virtual image is projected on the display screen, the distance between the display screen and the virtual image 
Additionally, even for argument’s sake that there is a negative term di, such di is only an intermediate term or an intermediate numeral value that has no physical meaning at all. A negative value cannot be used to define a distance as the distance/length cannot be a negative value. Although the coordinate of the drawing virtual image in FIGURE A on the speculated sight axis may be expressed as a negative value, the distance is not a negative value. Applicant cannot define a negative length/distance between point A and point B. The distance from the speculated virtual screen image and the projected screen image in applicant’s newly submitted Figure A is always a positive value. Applicant’s speculated negative distance value is unfounded and may refer to a negative coordinate at which the speculated virtual image is located. However, applicant cannot speculate the virtual image be located at di from the display screen while the claim invention is directed to the virtual image being projected on the display screen. 
Applicant speculated that the virtual screen image is somehow perceived by the user at some distance behind the projected screen of the laptop display screen using ray tracing from an optical device. However, the image displayed on the laptop display screen is seen/perceived by the user on the display screen. Moreover, the laptop is not an optical device speculated by the applicant, as opposed to HMD of the prior art reference being an optical device. 
Moreover, the claim 1 merely recites di as being the distance between the display screen and the virtual image projected on the screen. The virtual image as recited is projected on the display screen, as opposed to applicant’s speculation that the virtual image is perceived at a distance di behind the display screen. 

Applicant speculated that the virtual image is formed by the virtue of the diverging rays by ray tracing and displayed at a distance from the projected screen image. This argument is flawed. First of all, Figure A is not disclosed in applicant’s original specification. Secondly, the virtual screen image is projected on the display screen in the claim 1 as opposed to the speculated virtual screen image being diverged at a distance from the projected screen. There is no such thing as a virtual screen image being displayed at an imaginative screen other than the laptop display screen. There is no disclosure that the virtual screen image is perceived at a negative distance away from the projected display screen in applicant’s original specification. There is no disclosure in applicant’s specification with respect to all of the new arguments in Pages 8-9 of the Arguments. These arguments are new matters and cannot be part of the original specification. Thirdly, the term distance cannot be a negative value as applicant argued. Applicant’s speculation is unfounded. Applicant argues that a virtual image is found by tracing real rays that emerge from an optical device, such as the display, backward to perceived or apparent origins of ray divergences. The examiner appreciate these creative arguments. However, FIG. 3 of the original specification does not show any optical device, other than a laptop display device. These arguments are unfounded and are speculated by the applicant during prosecution of the current application to remedy the flawed claim invention. 

For example, when D = -1.6, do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. 
Even if the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a positive value, but M = - di/do = - 2/3/0.25 = - 8/3. M is a negative value. However, a magnification factor cannot be a negative value. 
Applicant’s claim invention in the base claim 1 further recites “M= - di/do ….where di = distance between the display screen and a virtual image projected on the display screen, do=distance between the display screen and the target facial area”. However, the screen image magnification factor M= - di/do as defined in applicant’s specification and claim invention is a negative value since both di and do are defined as distances and thereby the definitions of both 
As a matter of fact, the magnification is expressed as M = 1/ (1 – D * do) without the additional term di. Since 1/di = D – 1/do and M = -di/do, M = 1/ (1 – D*do). By the definition, di is not a distance between the display screen and the virtual image projected on the display screen in applicant’s claim invention.  
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = 1/ (1-2.5*0.013) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 
One of the ordinary skill in the art cannot magnify the screen image with a negative magnification factor.  By the definition of M or di, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The screen image magnification M cannot be a negative value as proposed by applicant based on the definition of di as a distance. Additionally, the specification’s disclosure at Paragraph 0025 cited that “di = distance between the display screen and the virtual image projected on the screen”. However, di as defined in Paragraph 0025 is a negative value and cannot be a distance. 
A negative number is not supposed to be defined as a distance in applicant’s specification. Clarification is required. 
For the above reasons, applicant’s claim invention at least include the erroneously configured claim languages and the scope of claim invention cannot be ascertained. 


Applicant made general allegation that Mukaiyama does not disclose or suggest using a vision power requirement D entered by the user to determine a ratio between the distance between the display screen and a virtual image projected on the display screen and the distance between the display screen and a target facial area of the user. Applicant’s arguments are flawed since applicant attacked each of the cited references individually in an obviousness type of rejection. Applicant merely incorporated some well-known formula/equation for calculating the magnification factor(s) as a function of the diopter D and the distance between the display screen and the viewer’s facial region. The general concept has been disclosed in Dureau and the specific formula has been disclosed in Mukaiyama. Incorporating Mukaiyama’s specific formula of the magnification factor being a function of the diopter D and the distance do into Dureau’s general teaching of the magnification factor being a function of the diopter D and the distance do, one of the ordinary skill in the art would have provided the screen image magnification factor(s) as a function of the diopter D and the distance between the display screen and the viewer’s facial region as disclosed in Dureau and the specific formula as disclosed in Mukaiyama. One of the ordinary skill in the art would have provided the specific formula because these calculation formula/equation have been old and well known in the art. 
Dureau teaches that that the information handling system adjusts screen magnification based on any screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 

Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 

Mukaiyama’s expression of the initial screen image magnification factor as a function of vision power (diopter) D = Po and distance do when applied to Dureau’s screen image magnification factor as a function of vision power D and distance do would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do). Mukaiyama’s expression of the magnification factor when applied to Dureau would have enabled Dureau’s magnification explicitly expressed as a function of the vision power/level (diopter D) and the distance L (do). Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to calculate the magnification factor as a function of the distance and the vision acuity level (diopter). 
Mejia does not teach the claim limitation: wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 

do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’. 
Dureau teaches that that the information handling system adjusts screen magnification based on any screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However, Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do’) = -di/do where 1/di’ = D – 1/do’, where the distance do’ =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 

Mukaiyama’s expression of the new screen image magnification factor as a function of vision power D and distance do’ when applied to Dureau’s screen image magnification factor as a function of vision power D and new distance do’ would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do’) and the magnification factor can be repeatedly updated in response to the inputs from the viewer. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In a non-limiting example, the base claim 1 recites “M = - di/do” with both di and do being defined as the distances, resulting in formula that provides negative magnification. This does not make sense. The claim 1 further recites “M’ = - di’/do’” with both di’ and do’ being defined as the distances, resulting in a formula that provides negative magnification. This does not make sense at all. 
Since applicant’s definition of the magnification factor M = -di/do with both di and do being distances is problematic, the magnification of the virtual image with respect to a base image in terms of the focal length of the lens and the distances of the virtual image and the base image from the lens is old and well known in the art. Applicant should have consulted similar equations of magnification formula in the newly cited reference Lee et al. US-PGPUB No. 2018/0180889 at FIG. 1 and Paragraph 0004 (with a distance S1 between lens and the display module and a distance S2 between the eyes of the user and the display position of the virtual image) in view of Lee et al. US-PGPUB No. 2022/0005158 at Paragraph 0010 (or Paragraph 0040) for the definition of magnification factor if applicant insisted on defining the term di as a distance. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance between the display screen and the image projected on the display screen. If do is the distance between the base image and the lens and di is the distance between the virtual image and the lens, then M = di/do is the magnification of the virtual image with respect to the base image. 
One of the ordinary skill in the art cannot magnify the screen image with a negative magnification factor.  By the definition of M, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The screen image magnification M cannot be a negative value as proposed by applicant based on the definition of di as a distance. Additionally, the specification’s disclosure at Paragraph 0025 cited that “di = distance between the display screen and the virtual image projected on the screen”. However, di as defined in Paragraph 0025 is a negative value and cannot be a distance. 
The claim 1 recites “1/di = D – 1/do” as distance between the display screen and the virtual image projected on the screen. However, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m where di is a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. However, the distance between the display screen and the virtual 
For example, when D = -1.6, do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. 
Even if the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a positive value, but M = - di/do = 2/3/0.25 = 8/3. 
Applicant’s claim invention in the base claim 1 further recites “M= - di/do ….where di = distance between the display screen and a virtual image projected on the display screen, do=distance between the display screen and the target facial area”. However, the screen image magnification factor M= - di/do as defined in applicant’s specification and claim invention is a negative value since both di and do are defined as distances and thereby the definitions of both M and di as recited in the base claim 1 are faulty as (1) magnification factor cannot be a negative value (2) since M must be a positive value, di must be a negative value and cannot be a distance as defined in applicant’s claim invention. 
As a matter of fact, the magnification is expressed as M = 1/ (1 – D * do) without the additional term di. Since 1/di = D – 1/do and M = -di/do, M = 1/ (1 – D*do). By the definition, di is not a distance between the display screen and the virtual image projected on the display screen in applicant’s claim invention.  
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = 1/ (1-2.5*0.013) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 

The claim invention as defined in the base claim 1 is ambiguous and the scope of the claim invention is uncertainly defined. The claims 2 and 5-7 are dependent upon the claim 1 and are rejected due to their dependency. The claims 8 and 15 are subject to the same rationale of rejection as the claim 1. The claims 9 and 12-14 are dependent upon the claim 8 and are rejected due to their dependency. The claims 16 and 19-20 are dependent upon the claim 15 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 12-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Since applicant’s definition of the magnification factor M = -di/do with both di and do being distances is problematic, the magnification of the virtual image with respect to a base image in terms of the focal length of the lens and the distances of the virtual image and the base image from the lens is old and well known in the art. Applicant should have consulted similar equations of magnification formula in the newly cited reference Lee et al. US-PGPUB No. 2018/0180889 at FIG. 1 and Paragraph 0004 (with a distance S1 between lens and the display module and a distance S2 between the eyes of the user and the display position of the virtual image) in view of Lee et al. US-PGPUB No. 2022/0005158 at Paragraph 0010 (or Paragraph 0040) for the definition of magnification factor if applicant insisted on defining the term di as a distance. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance between the display screen and the image projected on the display screen. If do is the distance between the base image and the lens and di is the distance between the virtual image and the lens, then M = di/do is the magnification of the virtual image with respect to the base image. 
One of the ordinary skill in the art cannot magnify the screen image with a negative magnification factor.  By the definition of M, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The screen image magnification M cannot be a negative value as proposed by applicant based on the definition of 
In a non-limiting example, the base claim 1 recites “1/di = D – 1/do” as distance between the display screen and the virtual image projected on the screen. However, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m where di is a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. However, the distance between the display screen and the virtual image projected on the screen is zero as opposed to applicant’s speculation of a negative distance value. 
For example, when D = -1.6, do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance between the display screen and the virtual image projected on the screen. 
Even if the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a positive value, but M = - di/do = 2/3/0.25 = 8/3. 

Applicant’s claim invention in the base claim 1 further recites “M= - di/do ….where di = distance between the display screen and a virtual image projected on the display screen, do=distance between the display screen and the target facial area”. However, the screen image 
As a matter of fact, the magnification is expressed as M = 1/ (1 – D * do) without the additional term di. Since 1/di = D – 1/do and M = -di/do, M = 1/ (1 – D*do). By the definition, di is not a distance between the display screen and the virtual image projected on the display screen in applicant’s claim invention.  
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = 1/ (1-2.5*0.013) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 
A negative number is not supposed to be defined as a distance in applicant’s specification. Clarification is required. The claim invention as defined in the base claim 1 is ambiguous and the scope of the claim invention is uncertainly defined. The claims 2 and 5-7 are dependent upon the claim 1 and are rejected due to their dependency. The claims 8 and 15 are subject to the same rationale of rejection as the claim 1. The claims 9 and 12-14 are dependent upon the claim 8 and are rejected due to their dependency. The claims 16 and 19-20 are dependent upon the claim 15 and are rejected due to their dependency. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosqueda Mejia et al. US-PGPUB No. 2017/0344108 (hereinafter Mejia) in view of 
Dureau et al. US-PGPUB No. 2015/0194134 (hereinafter Dureau) and Mukaiyama et al. US-Patent No. 6,019,470 (hereinafter Mukaiyama) and Morris et al. US-Patent No. 6,142,624 (hereinafter Morris). 
Re Claim 1: 
Mejia teaches a computer-implemented method for operating a display screen of an information handling system, the method comprising: 
receiving a vision power requirement for a user (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes);
determining a distance between a facial target area of the user and the display screen of the information handling system using a distance sensor disposed proximate the display screen and facing the facial target area (
Mejia teaches at Paragraph 0014 the gaze module 120 may be configured to determine the distance 104 from the user 102 to the screen 101….the gaze module 120 determine the user’s distance from the screen based on the distance between a point of each eye, e.g., the iris of each eye….the gaze module 120 may use lasers, cameras, IR waves, radars and the like to determine the distance 104 of the user from the screen 101. Mejia shows at FIG. 1 that the distance sensor 120 is proximate to the screen 101); 
setting an initial screen image magnification factor for the display screen based on the vision power requirement and the distance between the facial target area of the user and the display screen of the information handling system as measured by the distance sensor (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision and define scaling (or zoom) factors, text sizes and other user preferences….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes and at Paragraph 0017 that the size of the content box 103 has been enlarged or magnified based on the distance 104 between the user 102 and the screen 101); 
automatically tracking the distance between the facial target area of the user and the display screen using the distance sensor (Mejia teaches at Paragraph 0014 the gaze module 120 may be configured to determine the distance 104 from the user 102 to the screen 101….the gaze module 120 determine the user’s distance from the screen based on the distance between a point of each eye, e.g., the iris of each eye….the gaze module 120 may use lasers, cameras, IR waves, radars and the like to determine the distance 104 of the user from the screen 101. Mejia shows at FIG. 1 that the distance sensor 120 is proximate to the screen 101). 
Mejia at least suggests the claim limitation:  
automatically updating the screen image magnification factor for the display screen in response to changes in the distance between the facial target area and the display screen as measured by the distance sensor (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision and define scaling (or zoom) factors, text sizes and other user preferences….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes and at Paragraph 0017 that the size of the content box 103 has been enlarged or magnified based on the distance 104 between the user 102 and the screen 101).  
Dureau explicitly teaches the claim limitation: automatically updating the screen image magnification factor for the display screen in response to changes in the distance between the facial target area and the display screen as measured by the distance sensor (Dureau teaches at Paragraph 0061-0062 that the zoom module 204 determines a zoom factor 226 for content based at last in part on the distances 224 between the display device 102 and the viewer 108….and a visual acuity of viewer 108 obtained from a user profile for the viewer 108 that is included in the user database 120, obtained from a vision test given to the viewer prior to determining the zoom factor etc……the zoom factor 226 increases the size of the content 220 to produce content 228, the viewable portion of the content 228 is a subset of the content 220 that was originally viewable on the display device 202 and at Paragraph 0064 after displaying the content 228 on the display device 102, the host device 106 receives input from the viewer 108 regarding the appropriateness of the zoom factor 226 and adjusts the zoom factor 226 based on the input from the viewer). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have updated the zoom factor based on the changes in the distance. One of the ordinary skill in the art would have been motivated to have determined the zoom factor as a function of the distance and the vision acuity of the user. 

 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = distance of between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor. 

Dureau teaches that that the information handling system adjusts screen magnification based on an initial screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do) = -di/do where 1/di = D – 1/do, where the distance do =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 
However Morris explicitly teaches at column 13, lines 20-67 with equations (8) that the magnification effect (power factor=how much magnification due to the lens power) is expressed 
Morris teaches that the second set of brackets is the so called Shape Factor which is equal to when the lenses had no thickness for thin lens. 

Mukaiyama/Morris’s expression of the initial screen image magnification factor as a function of vision power (diopter) D = Po and distance do when applied to Dureau’s screen image magnification factor as a function of vision power D and distance do would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do). Mukaiyama’s expression of the magnification factor when applied to Dureau would have enabled Dureau’s magnification explicitly expressed as a function of the vision power/level (diopter D) and the distance L (do). Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to calculate the magnification factor as a function of the distance and the vision acuity level (diopter). 
Mejia does not teach the claim limitation: wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = distance of between the display screen and a virtual image projected on the display screen; 

M’ = updated screen image magnification factor based on do’. 
Dureau teaches that that the information handling system adjusts screen magnification based on any screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However, Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do’) = -di/do where 1/di’ = D – 1/do’, where the distance do’ =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 
However Morris explicitly teaches at column 13, lines 20-67 with equations (8) that the magnification effect (power factor=how much magnification due to the lens power) is expressed as M 1/ (1- D*dv) = = 1/ (1 – D*dv) = -di/dv where 1/di = D – 1/dv, where the distance dv being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power D is used regarding the internal vertex power in diopters. 
Morris teaches that the second set of brackets is the so called Shape Factor which is equal to when the lenses had no thickness for thin lens. 


Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the facial target area includes the eyes of the user. 
Mejia further teaches the claim limitation that the facial target area includes the eyes of the user (Mejia teaches at Paragraph 0014 the gaze module 120 may be configured to determine the distance 104 from the user 102 to the screen 101….the gaze module 120 determine the user’s distance from the screen based on the distance between a point of each eye, e.g., the iris of each eye….the gaze module 120 may use lasers, cameras, IR waves, radars and the like to determine the distance 104 of the user from the screen 101. Mejia shows at FIG. 1 that the distance sensor 120 is proximate to the screen 101).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that displaying a test image on the display screen; allowing a user to cycle through multiple vision power values for the test image; selecting, by the user, a visual 
Mejia further teaches the claim limitation that displaying a test image on the display screen; allowing a user to cycle through multiple vision power values for the test image; selecting, by the user, a visual power value based on the cycled images; and setting initial image vision power parameters using the user-selected vision power value (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision and define scaling (or zoom) factors, text sizes and other user preferences….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes and at Paragraph 0017 that the size of the content box 103 has been enlarged or magnified based on the distance 104 between the user 102 and the screen 101). 
Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of an apparatus claim. The claim 8 is subject to the same rationale of rejection as the claim 1. 
The claim 8 further recites a system comprising: a processor; a display screen; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for [performing the method steps of the claim 1]. 
However, Mejia further teaches the claim limitation of a system comprising: a processor; a display screen; a data bus coupled to the processor; and a non-transitory, computer-readable Mejia teaches at FIG. 6 and Paragraph 0029-0030 that the computer 602 may include output devices 624….the computer 602 includes a processor 604 which contains instructions and data via a bus 620 from a memory 606 and/or a storage 608…..stores application programs and data for use by the computer 602 and at Paragraph 0032-0030 that the memory 606 contains the assistive application 612 to modify on-screen content based on a user distance to a computer screen….may then reference the profile data 615 to modify the objects on the screen….the profile data 615 stores user-specific profile data such as vision levels). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the facial target area includes the eyes of the user.
The claim 9 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that displaying a test image on the display screen; allowing a user to cycle through multiple vision power values for the test image; selecting, by the user, a visual power value based on the cycled images; and setting initial image vision power parameters using the user-selected vision power value.

Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 15 is subject to the same rationale of rejection as the claim 1. 
The claim 15 further recites a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer-executable instructions configured for [to perform the method steps of the claim 1]. 
However, Mejia further teaches the claim limitation of a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer-executable instructions configured for [to perform the method steps of the claim 1] (Mejia teaches at FIG. 6 and Paragraph 0029-0030 that the computer 602 may include output devices 624….the computer 602 includes a processor 604 which contains instructions and data via a bus 620 from a memory 606 and/or a storage 608…..stores application programs and data for use by the computer 602 and at Paragraph 0032-0030 that the memory 606 contains the assistive application 612 to modify on-screen content based on a user distance to a computer screen….may then reference the profile data 615 to modify the objects on the screen….the profile data 615 stores user-specific profile data such as vision levels). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the facial target area includes the eyes of the user.
. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosqueda Mejia et al. US-PGPUB No. 2017/0344108 (hereinafter Mejia) in view of Dureau et al. US-PGPUB No. 2015/0194134 (hereinafter Dureau); Mukaiyama et al. US-Patent No. 6,019,470 (hereinafter Mukaiyama); Morris et al. US-Patent No. 6,142,624 (hereinafter Morris) and Kano US-PGPUB No. 2016/0286626 (hereinafter Kano). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the distance sensor is mounted in a bezel of the display screen. 
Mejia at least suggests at FIG. 1A-1B that the distance sensor 120 is mounted in a bezel of the display screen 101. 
However, Kano teaches at FIG. 1 and Paragraph 0032 that the distance sensor 13/14 in disposed in a bezel 12 of the display screen 11. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the teaching of Kano at FIG. 1 and Mejia at FIGS. 1A-1B to have recognized that the distance sensor of Mejia is disposed at a bezel of the display screen. One of the ordinary skill in the art would have been motivated to have disposed the distance sensor in the manner disclosed at Kano FIG. 1 and Mejia FIGS. 1A-1B. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the distance sensor is mounted in a bezel of the display screen.

Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the distance sensor is mounted in a bezel of the display screen.
The claim 19 is in parallel with the claim 5 in the form of a non-transitory computer readable storage medium claim and is subject to the same rationale of rejection as the claim 5.  
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosqueda Mejia et al. US-PGPUB No. 2017/0344108 (hereinafter Mejia) in view of Dureau et al. US-PGPUB No. 2015/0194134 (hereinafter Dureau); Mukaiyama et al. US-Patent No. 6,019,470 (hereinafter Mukaiyama); Morris et al. US-Patent No. 6,142,624 (hereinafter Morris); Kano US-PGPUB No. 2016/0286626 (hereinafter Kano) and Cleveland et al. US-PGPUB No. 2019/0384387 (hereinafter Cleveland). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the distance sensor includes at least one sensor selected from a group of sensors comprising: a 3D camera; a time-of-flight ranging sensor; and/or multiple imaging devices spaced from one another and located proximate the display screen.
Kano teaches at FIG. 1 that the distance sensor includes at least one sensor selected from multiple imaging devices 13 and 14 spaced from one another and located proximate the display screen 11. 
Cleveland teaches at Paragraph 0067 that the distance sensor includes at least one sensor selected from a group of sensors comprising 3D camera (eye-tracking camera captures a 3D 
It would have been obvious to one of the ordinary skill in the art to have installed either a 3D camera, a TOF camera or any other imaging devices as a distance sensor as the distance sensor can take one of various forms. One of the ordinary skill in the art would have been motivated to have installed one of various cameras to have provided a distance between the facial region of the user and the display screen. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the distance sensor includes at least one sensor selected from a group of sensors comprising: a 3D camera; a time-of-flight ranging sensor; and/or multiple imaging devices spaced from one another and located proximate the display screen.
The claim 13 is in parallel with the claim 6 in the form of an apparatus claim and is subject to the same rationale of rejection as the claim 6.  

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the distance sensor includes at least one sensor selected from a group of sensors comprising: a 3D camera; a time-of-flight ranging sensor; and/or multiple imaging devices spaced from one another and located proximate the display screen.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613